Citation Nr: 1036620	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing 
loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which in pertinent part granted service connection for 
bilateral hearing loss, rated noncompensable, effective May 12, 
2005.

The Veteran testified before the undersigned at a June 2010 video 
conference hearing.  A transcript of the hearing is of record and 
has been reviewed.

The Board notes that the Veteran's May 2006 notice of 
disagreement also disagreed with the April 2006 rating decision's 
denial of a claim to reopen a claim of service connection for a 
right knee disability and the initial rating assigned for 
service-connected tinnitus.  A February 2007 statement of the 
case (SOC) addressed these issues.  The Veteran's April 2007 
substantive appeal, VA Form 9, specifically stated that he was 
only appealing the denial of an increased rating for bilateral 
hearing loss.  However, in November 2009 a supplemental SOC 
(SSOC) was issued that included the tinnitus and knee claims.  At 
the June 2010 video conference hearing it was clarified that the 
only issue on appeal was entitlement to an initial increased 
rating for bilateral hearing loss.  Therefore, the issues 
regarding the initial rating of tinnitus and whether new and 
material evidence has been received to reopen a claim of service 
connection for a right knee disability are not in appellate 
status and will be discussed no further herein.  38 C.F.R. § 
20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.





REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss at this time would be premature.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete and 
adequate record upon which to decide the Veteran's claim so he is 
afforded every possible consideration.

As previously noted, the Veteran is service-connected for 
bilateral hearing loss, currently evaluated as noncompensable.  
In an April 2006 rating decision, the RO relied on a March 2006 
VA audiology examination in assigning the Veteran's 
noncompensable evaluation.  The Veteran appealed the rating.  

Pursuant to 38 C.F.R. § 4.85(a), Diagnostic Code 6100, hearing 
acuity shall be measured by the results of the Maryland CNC 
speech discrimination test and a pure tone audiometry test, 
unless an exceptional pattern of hearing is shown.  The rating 
schedule establishes eleven auditory acuity levels to evaluate 
the degree of disability for service-connected hearing loss based 
on the results of both of these tests, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical application of 
the rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In October 2009, the Veteran was afforded another VA audiological 
examination.  However, this VA examination is not adequate for 
rating purposes because the examiner was unable to provide pure 
tone and speech discrimination test results due to unreliable 
responses.  VA has a duty to assist a Veteran in the development 
of his claim.  This duty includes providing an adequate medical 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; see Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Where the medical 
examination report does not contain sufficient detail to decide 
the claim on appeal, the Board must return it as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2; Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996).

The claims file contains a report of a relevant private 
audiological examination undergone by the Veteran at Kabel 
Hearing in July 2009.  However, these results are also inadequate 
for rating purposes, since it is unclear whether the private 
examiner used the Maryland CNC for speech discrimination testing.  

Additionally, at the June 2010 Board hearing, the Veteran 
asserted that his condition has increased in severity since the 
last VA examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995) 
(finding that a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).

For the foregoing reasons, the Board remands this matter to have 
another audiological examination scheduled and performed.

At the June 2010 hearing, the Veteran testified that he had 
audiometry completed at either the Madison or Huntsville clinic 
sometime late in 2009 or early in 2010.  He believed this 
audiometry testing was separate from his October 2009 VA 
audiological examination.  The most recent VA treatment records 
that have been associated with the claims file are from November 
2009.  As VA treatment records are constructively of record, 
updated records must be secured and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Veteran also testified that he has had private audiometry 
testing completed by a friend and at his church.  He stated that 
he did not have any reports of results of these tests; however, 
he also indicated that he may seek further private audiometric 
testing in support of his claim.  Therefore, he should be 
requested to provide reports of any private audiometry testing.  




Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify any treatment 
or evaluation he has had for bilateral 
hearing loss and to provide any releases 
necessary to obtain records of such treatment 
or evaluation.  Of particular importance are 
records of any private audiometry testing.  
Obtain complete records of all such treatment 
and evaluation from all sources identified by 
the Veteran.

2.	Obtain any updated relevant VA treatment 
records dated since November 2009 which have 
not yet been associated with the claims file, 
including any records from the VA Outpatient 
Clinic in Madison or Huntsville.

3.	Arrange for an audiological evaluation 
(with audiometric studies and Maryland CNC 
speech discrimination testing) of the Veteran 
to assess the current severity of his 
bilateral hearing loss.  The claims file 
should be made available to and reviewed by 
the examiner, and the examiner should note 
such review in an examination report.  In the 
report of the evaluation the examiner should 
comment regarding the nature and extent of 
any impairment of social and/or occupational 
functioning due to hearing loss that would be 
expected given the degree of severity of the 
disability found.  The rationale for all 
opinions expressed must be provided.  

4.	After completion of the above and any 
other development deemed necessary, 
readjudicate the claim for an initial 
compensable rating for bilateral hearing 
loss.  If the claim remains denied, issue an 
appropriate SSOC and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

